Case: 14-12487    Date Filed: 01/12/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-12487
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:12-cr-00073-SCB-EAJ-2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JUSTIN MICHAEL JOHNSON,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (January 12, 2015)

Before MARCUS, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

      Meghan Ann Collins, appointed counsel for Justin Johnson in this direct

criminal appeal, has filed a motion to withdraw from further representation of
              Case: 14-12487    Date Filed: 01/12/2015   Page: 2 of 2


Johnson and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Johnson’s convictions and

sentences are AFFIRMED.




                                         2